Citation Nr: 1741290	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  13-28 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for erectile dysfunction (ED).

3.  Entitlement to service connection for a skin disability.

4.  Entitlement to service connection for a skin disability to include from allergies.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to September 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2011 rating decision of the Atlanta, Georgia Regional Office (RO) of the Department of Veterans Affairs (VA).  

In November 2015, the Board remanded the matter to the AOJ for further evidentiary development, which included providing a VA examination regarding the Veteran's claim for service connection for ED and headaches.  The Board is obligated by law to ensure that the AOJ complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).
 
A review of the record reflects that the AOJ has complied with some of the Board's remand directives.  Unfortunately, the VA examinations provided to the Veteran has been found inadequate.

The issues of entitlement to service connection for headache and entitlement to service connection for erectile dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's nummular eczema is at least as likely as not related to his active duty service.

2.  The Veteran's papular urticaria is at least as likely as not related to his active duty service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a skin disability to include nummular eczema are met.  38 U.S.C.A. § 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for service connection for a wool allergy to include papular urticaria are met.  § 38 U.S.C.A. 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Since the Board is granting the Veteran's appeals for service connection for a skin disabilities of papular urticaria and nummular eczema there is no need to discuss whether the Veteran has received sufficient notice or assistance with regard to these claims, given that any error would be harmless.

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Service connection must be considered on the basis of the places, types, and circumstances of his service as shown by his service records, the official history of each organization in which he served, his medical records, and all pertinet medical and lay evidence.  See 38 C.F.R. § 3.303(a); see also Jandreau v. Nicholson, supra; and Buchanan v. Nicholson, supra. 

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims decided herein.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Merits

The Veteran contends that his allergic reaction to wool and the resulting skin disabilities of nummular eczema and papular urticaria are related to his active duty service.  Upon review, the Board finds that the evidence supports the Veteran's contention and service connection is warranted for these skin disabilities.

There is no dispute as to the Veteran's current disabilities of nummular eczema and papular urticaria as diagnosed in a September 2011 VA examination.  Nor is there a dispute that the Veteran had incurred skin disabilities while in active duty.  The service treatment records include a notation in February 1979 of an allergy to wool limited to his neck, sides of his face, and his forehead and a notation that the Veteran should be placed on a profile to avoid contact with wool.  Interestingly, a June 1980 notation includes a reference to rash over the Veteran's entire body, and that he was being seen for urticaria and was prescribed hydrocortisone for this body rash.  This clinician noted his confusion about the cause of this skin rash as evident by his notation "urticaria...? wool related."  Last, at separation, the Veteran in his June 1981 Report of Medical Veteran marked that he did not know if he had skin diseases.  

The unsettled issue before the Board is whether the Veteran's current diagnosed nummular eczema and papular urticaria are related to the above incidents in service.  In support of the Veteran's position there is a September 2011 VA examination wherein the VA examiner opined that it was at least as likely as not that these skin disabilities were related to the Veteran's service.  This examiner supported his opinion by noting that "even though these conditions are not mentioned in his service records they are often caused by heritable factors that are worsened by environmental factors many of which may have been present during his military service (extreme weather changes excessive moisture, etc)"  This examination also includes the Veteran's recollection that his skin condition has existed since his active duty and he has used topical corticosteroid to alleviate the symptoms.  Considering the foregoing, the Board finds that the Veteran statements about the continual symptoms of the diseases to be credible and that the Veteran is competent to report the observable symptoms of this disease.  Additionally, while the September 2011 VA examiner's rationale is, in part, flawed, in that he notes that the Veteran's skin condition was not mentioned in service while there is documentation of urticaria in June 1980, the examiner does highlight after review of the claims file that there is likely a relationship between the Veteran's service and his current skin disabilities.  Therefore, the Board finds that this opinion and the Veteran's statement are of some probative value on the issue of a nexus.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (Most of the probative value of a medical opinion comes from its reasoning and the Board must be able to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion).

The Board now turns to the evidence against the Veteran's contention namely a February 2016 opinion provided without examination of the Veteran.  This examiner noted that there is no evidence of a wool allergy in service and that the allergy must have existed before service for the Veteran to have an allergic reaction.  Turning to the Veteran's nummular eczema, the examiner wrote that this is most common in elderly men and that there is no diagnosis of this disability in service.  Upon review, the Board finds that this opinion is unpersuasive as the examiner speculates as to an allergic reaction before service without any evidence of a skin disability on the Veteran's entrance examination nor a discussion of such in service when the Veteran's was first diagnosed with a wool allergy after consultation with a dermatologist.  Additionally, while the examiner noted that the Veteran's other skin disability nummular eczema is most common in elderly men he does not address the fact that in the last examination in September 2011 the Veteran was only 50 years old.  Similarly, the examiner generalizes the nummular eczema as "most common in elderly men" without addressing the specifics of neither the Veteran's situation nor the possibility that it could occur in younger persons.  Considering the foregoing, the Board finds that this opinion warranted limited probative value on the issue of nexus.  See Nieves-Rodriguez v. Peake, supra.

In sum, the Board finds that in weighing the statement by the Veteran of persistent treatment since separation for a skin disability as noted in his September 2011 VA examination; the September 2011 VA examiner's favorable, though flawed, opinion; and the negative opinion from February 2016, which has limited probative value, the question of a nexus is placed in equipoise.  As such, the provisions of 38 U.S.C.A. § 5107(b) are triggered and the benefit of the doubt is given to the Veteran, and service connection for nummular eczema and papular urticaria is warranted.


ORDER

Entitlement to service connection for the skin disability nummular eczema is granted.

Entitlement to service connection for the skin disability papular urticaria is granted.


REMAND

Regrettably, a remand is necessary for further evidentiary development.

Medical Records - No Evidence of Attempt to Collect

In his November 2010 application for benefits, the Veteran lists a series of city and states where he received treatment.  However, he did not provide specific addresses.  In response, the VA generically requested the Veteran to complete "Authorization and Consent to Release Information" forms without notifying the Veteran that the information he provided in his application was insufficient for the VA to collect the records he had previously listed.  This confusion is evident in an April 2011 correspondence to the VA wherein the Veteran wrote "information already sent in."  The evidence also includes an August 2011 "Authorization and Consent to Release Information" form for a Dr. D. S. from Southcoast Medical Group with the notation "this information already sent in" underneath the address.  At the time of this correspondence, there were medical treatment records from Southcoast Medical Group in the claims file, so the Veteran may be referring to the fact that he had already submitted the necessary evidence; however, there is no documented follow-up by VA to determine the Veteran's purpose for the submitted form.  Thus, the ambiguity found in the August 2011 form coupled with what the Veteran noted on his application that he received treatment in 1982, within one year after separation from service, leads the Board to the determine that the VA has not satisfied its duty to assist.  See 38 C.F.R. § 3.159.


March 2016 ED Opinion Partially Inadequate

The VA examiner opinion included the notation that the Veteran had prostatitis which resolved and was unlikely the cause of ED.  However, the examiner did not discuss the Veteran's service connected benign prostate hyperplasia and a possible relationship with the Veteran's ED.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007) (explaining that an opinion is adequate where it includes a detailed description of the disability, takes into consideration the relevant history of the disability, and is supported by an analysis that the Board can weigh against other evidence).

March 2016 Headache Opinion Partially Inadequate

In the Veteran's first VA examination in April 2011, he explained that his headaches began after a fall in service at his first duty station.  The March 2016 opinion did not address the Veteran's statements, and he instead noted that there was documented evidence in service of headaches outside of a viral syndrome.  In reviewing the Veteran's statement about a fall in service, the Board notes that the service treatment records corroborate that the Veteran did fall in service as documented in an August 1979 note which includes a notation that the Veteran fell down some stairs and two notations in January 1979 notation that the Veteran stepped on ice and fell on his back.  Neither the Veteran's statement nor this corroborating evidence of a fall was addressed in the March 2016 VA examination report.  This omission renders the opinion inadequate.  See Stefl v. Nicholson, supra; see also Barr v. Nicholson, 21 Vet. App. 303, 311-12   (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).  As such, the Board finds that a new examination is warranted.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his disabilities.  The Veteran should be requested to sign any necessary authorization for release of medical records to VA, and appropriate steps should be made to obtain any identified records. 

In particular, the Board is interested in the medical treatment the Veteran listed that he received in his November 2010 application.

The Veteran should also be notified that the Veteran's Hospital Administration (VHA) and Veteran's Benefits Administration (VBA) are independent of each other, and thus, medical records must be requested from VHA by VBA which creates the need for the Veteran to identify dates ranges of treatment and facility to ensure that all medical records which are pertinent to his claim are collected in an expeditious manner.

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  If the records are unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159.

2. Schedule the Veteran for an appropriate VA examination(s) with an appropriate VA examiner(s) to determine if the Veteran's headaches and ED are related to service (such as an incident, event, or occurrence of a disease).  The claims folder (including a copy of this remand) must be provided to and reviewed by the examiner as part of the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All studies, tests, and evaluations should be performed as deemed necessary by the examiner, and the results of any testing must be included in the examination report.

The examiner(s) should review the service treatment records (STRs), any post-service records contained in the claims file, and take a detailed history from the Veteran regarding the onset of his headaches and ED any continuity of symptoms since that time.  

A.  After considering the pertinent information in the record in its entirety to include the Veteran's statements, the VA examiner is asked to opine as to whether it is at least as likely as not i.e., 50 percent probability or greater, that the Veteran's current headache disability, was incurred or aggravated by his active duty.

In providing an opinion, the VA examiner should comment on:

(i). The Veteran statements to the April 2011 examiner that he fell in service and his headaches have persisted since.

(ii).  A January 1979 service treatment records which documents a fall on a fence in service.

(iii).  An August 1979 service treatment record which documents a fall down some stairs in service.

B.  After considering the pertinent information in the record in its entirety to include the Veteran's statements, the VA examiner is asked to opine as to whether it is at least as likely as not i.e., 50 percent probability or greater, that the Veteran's current ED, was caused or aggravated by his service connected benign prostate hyperplasia.

For any negative opinion, the examiner must identify the medical reasons as to why the evidence does not provide sufficient proof of a relationship between the Veteran's current identified disabilities and his period of military service.

3.  Ensure that the examination report complies with this remand and the questions presented in this request.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.  

4.  After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the issues on appeal. If the benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response.






	(CONTINUED ON NEXT PAGE)


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).    






______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


